Judgment, Supreme Court, New York County (Jerome Hornblass, J., at hearing; Ira Beal, J., at trial), rendered January 4, 1994, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4½ to 9 years, unanimously affirmed.
Defendant’s suppression motion was properly denied upon evidence that the undercover officer, within moments of the sale, transmitted to the entire backup team exact descriptions of the two sellers; that one of the sellers, codefendant, was apprehended moments later near the location of the sale by the *513officer who testified at the hearing; that the other seller, defendant, was apprehended at the exact location of the sale by another officer who did not testify; and that a confirmatory identification by the undercover officer followed minutes after the apprehensions. Such evidence permits no other inference but that both apprehending officers had simultaneously heard the identical radio transmission from the undercover officer and acted in response thereto in apprehending the suspects. The testimony of the officer who had apprehended defendant was therefore unnecessary (see, Matter of Robert S., 159 AD2d 358, appeal dismissed 76 NY2d 770). Concur—Sullivan, J. P., Wallach, Ross and Williams, JJ.